Case 4:19-cr-00084-RBS-RJK Document 16 Filed 09/09/19 Page 1 of 10 PageID# 41
                                                                                           FILED     ^
                                                                                      iM r\DCM r;ni IRT




                                                                                      SEP - 9 2019
                   IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA                        CLERK U.S. DISTRICT COURT
                                    Newport News Division                            N E'.vPORTNEWS,W

 UNITED STATES OF AMERICA                         CRIMINAL N0.4:19cr
                                                                         n
                 V.                               18U.S.C. § 1349
                                                  Conspiracy to Commit Wire Fraud,
 OBINWANNE OKEKE,                                 (Count 1)

                  Defendant.                      18U.S.C. §§ 1030(b)
                                                  Conspiracy to Commit Computer Fraud
                                                  (Count 2)

                                                  18 U.S.C. §§ 981,982
                                                  Criminal Forfeiture

                                          INDICTMENT

                        September 2019 Term - At Newport News, Virginia
                                   GENERAL ALLEGATIONS


       At all times relevant to the Indictment:


        1.     Unatrac Holding Limited, a company headquartered in the United Arab Emirates

(UAE),is the export sales office for Caterpillar heavy industrial and farm equipment. In or about

the Spring of 2018, Unatrac was victimized in their United Kingdom offices through an email

compromise scheme, which ultimately resulted in fraudulent wire transfers totaling nearly $11

million (11 million US Dollars).

       2.      On or about April 1, 2018, Unatrac's Chief Financial Officer ("CFO")received a

phishing email containing a web link, purportedly to the login page of the CFO's online email

account hosted by Microsoft Office365. When the CFO opened the link, it instead led him to a

phishing web site crafted to imitate the legitimate Office365 logon page. Believing the page to be
Case 4:19-cr-00084-RBS-RJK Document 16 Filed 09/09/19 Page 2 of 10 PageID# 42



real, he entered his login credentials, which were captured by an unknown intruder who controlled

the spoofed web page.

       3.      After capturing the legitimate credentials, the intruder was able to remotely login

and access the CFO's entire Office365 account, which included all ofhis emails and various digital

files. Between April 6 and April 20, 2018, the intruder accessed the CFO's account at least 464

times, mostly from Internet Protocol(IP) addresses in Nigeria.

       4.      With full access to the account, the intruder sent fraudulent wire transfer requests

from the CFO's email account to members of Unatrac's internal financial team. The intruder also

attached fake invoices to the emails to enhance the credibility of the requests. For many of the

invoices, the intruder used content sourced from within the CFO's own account, such as Unatrac

logos and preformatted invoice templates, ostensibly to make the invoices appear authentic.

Knowing that invoices typically originate from outside the organization, the intruder also

apparently sent emails to the CFO's account from an external address, and then forwarded them

to the financial team.


       5.      During the period of unauthorized access, activity logs show that the intruder

created or modified email filter rules for the CFO's account on seven occasions between April 10

and April 17,2018. The rules intercepted legitimate emails to and from employees on the financial

team, marked them as read, and moved them to another folder outside the inbox. These rules

appeared to have been created in an attempt to hide from the CFO any responses from the

individuals to whom the intruder was sending fabricated emails.
Case 4:19-cr-00084-RBS-RJK Document 16 Filed 09/09/19 Page 3 of 10 PageID# 43



         6.    Unatrac finance staff processed approximately 15 fraudulent payments between

April 11 and April 19, 2018. In some cases, several payments were sent to the same account. In

total, nearly $11,000,000(11 million US dollars) was sent, all of which went to overseas accounts.

         7.    With full access to the Microsoft Office365 account, the intruder was also able to

browse the CFO's files hosted by Microsoft's online file storage service OneDrive. The intruder

viewed at least 15 of the CFO's files, primarily those relating to tax filings and the CFO's travel

schedule. The intruder downloaded one of these files, which contained portions of Unatrac's

standard terms and conditions of sale, and sent it to the external email address

iconoclastl960@gmail.com.

         8.    The iconoclastl960@gmail.com was an account subsequently determined to be

associated with and used by OBINWANNE OKEKE, the defendant herein. The defendant is a

Nigerian citizen and entrepreneur who operated a group of companies known as the Invictus

Group.

         9.    The defendant used the iconoclastl960@gmail.com email account and other

accounts to engage with extensive discussions with other conspirators about creating fi^audulent

web pages, designed to trick unsuspecting users into providing their account credentials.

         10.   Between at least December 2017 and October 2018, the defendant (using the

iconoclastl960@gmail.com email address) and another individual discussed over e-mail specific

details about how to create fraudulent web pages that would capture users' email and password

credentials. In order to demonstrate and test their web designs, the iconoclastl960@gmail.com

and other accounts also sent each other copies of code used to create the fraudulent web pages.
Case 4:19-cr-00084-RBS-RJK Document 16 Filed 09/09/19 Page 4 of 10 PageID# 44



The defendant and other individuals acted to compile collected credentials ofothers for use in acts

offraud.


       11.     Among these credentials were passwords of accounts belonging to victims located

within the Eastern District of Virginia. Emails dated January 17,2018 contained the passwords for

victims in Mechanicsville, Virginia and Midlothian, Virginia. An email dated January 18, 2019

contained a password for a victim in Richmond, Virginia, and an email dated February 26, 2018

contained a password for a victim in Ashbum, Virginia. The capture of these passwords was

facilitated by wire communications affecting interstate commerce between the Eastem District of

Virginia and locations outside Virginia.

       12.     Other email accounts that were" linked to or corresponded with conspirators'

accounts engaged in fraudulent schemes targeting individuals and businesses in the Eastem

District of Virginia and elsewhere from the time period beginning in at least 2015.
Case 4:19-cr-00084-RBS-RJK Document 16 Filed 09/09/19 Page 5 of 10 PageID# 45



                                          COUNT ONE


        THE GRAND JURY CHARGES THAT:

        1.     The Grand Jury realleges and incorporates by reference the allegations contained

the General Allegations section as iffully set forth herein.

        2.     Beginning on a date unknown to the Grand Jury, but believed to be in or about

2015, and continuing until in or about at least 2019, the exact dates being unknown to the Grand

Jury, in the Eastern District of Virginia and elsewhere, OBINWANNE OKEKE, the defendant

herein, and others known and unknown to the Grand Jury, did knowingly and willfully combine,

conspire, and agree with each other and others known and unknown to the Grand Jury, to

knowingly devise and intend to devise a scheme and artifice to defraud and for obtaining money

and property by means of materially false and fraudulent pretenses, representations, and promises,

for which the defendants and conspirators transmitted and caused to be transmitted by means of

wire communications in interstate commerce certain writings, signs, signals and sounds, for the

purpose of executing the scheme and artifice, in violation of Title 18, United States Code, Section

1343.


                    WAYS. MANNER AND MEANS OF THE CONSPIRACY


        The ways, manner and means by which the foregoing objectives ofthe conspiracy to

commit wire fraud were to be accomplished included, but were not limited to, the following:

        3.     The primary purpose of the conspiracy was for the conspirators to obtain funds

through fraudulent means by engaging in fraudulent business email compromise, phishing and

other computer-based schemes.
Case 4:19-cr-00084-RBS-RJK Document 16 Filed 09/09/19 Page 6 of 10 PageID# 46



       4.      It was a part of the conspiracy and the scheme and artifice that conspirators sent

phishing emails to one or more businesses in an effort to obtain login credentials of employees.

       5.      It was further a part of the conspiracy and the scheme and artifice that the

conspirators obtained legitimate credentials of other individuals that the conspirators then used to

commit fraudulent acts targeting other businesses and individuals in order to obtain money and

other property, including, but not limited to, accessing protected computers without authorization,

sending fraudulent wire transfer requests, using fake invoices and viewing and downloading files

belong to other individual and business victims.

       6.      It was further a part of the conspiracy and the scheme and artifice that the

conspirators unlawfully obtained funds belonging to other individuals and/or business entities and

caused the transfer offunds to accounts controlled by the conspirators.

       7.      It was further a part of the conspiracy and the scheme and artifice that the

conspirators corresponded with one another via electronic mail.

       8.      It was further a part of the conspiracy and the scheme and artifice that the

conspirators worked to create fraudulent web pages that would capture victims' email and

password credentials for use in the aforementioned fraudulent activity.

       9.      It was further a part of the conspiracy and the scheme and artifice that the

conspirators obtained and complied credentials of hundreds of victims, including victims in the

Eastern District of Virginia.

       10.     It was further a part of the conspiracy and the scheme and artifice that the

conspirators engaged in and caused wire communications affecting interstate and foreign
Case 4:19-cr-00084-RBS-RJK Document 16 Filed 09/09/19 Page 7 of 10 PageID# 47



commerce between the Eastern District of Virginia and locations outside of the Commonwealth

of Virginia.




(In violation of Title 18, United States Code, Sections 1349 and 1343.)
Case 4:19-cr-00084-RBS-RJK Document 16 Filed 09/09/19 Page 8 of 10 PageID# 48



                                          COUNT TWO


       THE GRAND JURY FURTHER CHARGES THAT:


       1.      The Grand Jury realleges and incorporates by reference the allegations contained

in the General Allegations section and in Paragraphs 3 through 10 ofthe Ways, Manner and Means

Section of Count One as if fully set forth herein.

       2.      On or about the dulc:^     forth belew, within the Eastern District of Virginia and

elsewhere, OBINWANNE OKEKE, the defendant herein, and others known and unknown to the

Grand Jury, did knowingly and willfully combine, conspire, and agree with each other and others

known and unknown to the Grand Juiy to commit the following offenses against the United States:

       (a)     To knowingly and with the intent to defraud, access a protected computer without

authorization and exceed authorized access of a protected computer and by means ofsuch conduct

furthered the intended fraud and obtain something of value other than use of the computer, in

violation of Title 18, United States Code, Section 1030(a)(4); and

       (b)     To knowingly and with the intent to defraud traffic in any password or similar

information through which a computer may be accessed without authorization affecting interstate

and foreign commerce, in violation of Title 18, United States Code, Section 1030(a)(6).



       (In violation ofTitle 18, United States Code, Section 1030(b).)
Case 4:19-cr-00084-RBS-RJK Document 16 Filed 09/09/19 Page 9 of 10 PageID# 49



                                     CRIMINAL FORFEITURE


THE GRAND JURY FURTHER FINDS PROBABLE CAUSE THAT:

   1. The defendant, if convicted of any of the violations alleged in Counts One and Two of this

      Indictment, shall forfeit to the United States, as part of the sentencing pursuant to Federal

       Rule of Criminal Procedure 32.2, any property, real or personal, which constitutes or is

       derived from proceeds traceable to the violation.

   2. The defendant, if convicted ofthe violation alleged in Count Two of this Indictment, shall

      forfeit to the United States, as part of the sentencing pursuant to Federal Rule of Criminal

       Procedure 32.2, any personal property that was used or intended to be used to commit or to

      facilitate the commission of the violation.

   3. If any property that is subject to forfeiture above is not available, it is the intention of the

       United States to seek an order forfeiting substitute assets pursuant to Title 21, United States

       Code, Section 853(p)and Federal Rule of Criminal Procedure 32.2(e).

   4. The property subject to forfeiture includes, but is not limited to, the following property:

           a. A monetary judgment in the amount of not less than $11,000,000 representing the

               proceeds of Counts One and Two; and

           b. Emerald cut engagement ring with small accent diamonds seized from the defendant

              on August 6, 2019.

      (In accordance with Title 18, United States Code, Sections 981(a)(1)(C) and 1030(i)(l); and
      Title 28, United States Code, Section 2461(c)).
Case 4:19-cr-00084-RBS-RJK Document 16 Filed 09/09/19 Page 10 of 10 PageID# 50
                                                            C'lrsuant tn liic F-Gcvemmcm Aci,
                                                          Ihcv-.-t i.'il •. r '■        IK I i.icd
                                                              under seal in Jie Cicik s Cliicc.

UNITED STATES v. OBINWANNE OKEKE,4:19cr ?^

                                               A TRUE BILL:
                                                        REDACTED COPY



                                               FOREPERSON


G.ZACHARY TERWILLIGER
UNITED STATES ATTORNEY


By:
      Brian J. Samuels
      Assistant United States Attorney
      Virginia State Bar No. 65898
      Fountain Plaza Three, Suite 300
      721 Lakeftont Commons
      Newport News, Virginia 23606
      Tel.(757)591-4000
      Fax:(757)591-0866




                                         10
